Morgan Lewis
                                                                 N   t:' p
                                                                    11       CT
                                                                           ~ '··f rJ
                                                                         ·-,,h         :,UTiJ
                                                                                         )I
                                                                                           r,

                                                            rr==·- ---
Michael F. Fleming
                                                              lSDC-SDNY
Associate
+ 1.212.309.6207
                                                              DOCUMENT
michael.fleming@morganlewis.com
                                                              ELECTRONICALLY FILED
                                                              DOC#:
November 26, 2019                                                        ------=--:--~--....--
Via ECF

The Honorable Ronnie Abrams
United States District Court
 For the Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007


Re:      Thorne v. Boston Market Corporation, No. 1:19-cv-09932-RA
         Request to Extend Defendant's Time to Respond to Complaint

Dear Judge Abrams:

We represent defendant Boston Market Corporation ("Defendant") in the above-referenced action.
Pursuant to Rules l(A) and l(D) of Your Honor's Individual Practices, we write with the consent of
counsel for plaintiff Braulio Thorne (''Plaintiff"), respectfully to request that the Court extend
Defendant's time to respond to the Complaint from November 29, 2019 to December 30, 2019.
This is Defendant's first request for an extension of time to file a response to the Complaint.

In support of this request, counsel for Defendant states that it recently has been engaged in this
matter and needs time to become familiar with the relevant facts and allegations. As noted above,
Plaintiff's counsel consents to this request. If granted, this extension will not affect any other date
scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
                                                      Application granted.
Michael F. Fleming

Attorney for Defendant                                SO ORDERED.

cc: All Counsel of Record (via ECF)
                                                                                          Ronni
                                                                                          Nove




                                                    Morgan, Lewis & Bockius                     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060                           G +1.212.309.6000
                                                    United States                                     () +1.212.309.6001
